Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00356-CR

                                        Adam Christopher KING,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CR2208
                            Honorable Melissa C. Skinner, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Liza A. Rodriguez, Justice
                   Lori I. Valenzuela, Justice

Delivered and Filed: February 16, 2022

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                   04-21-00356-CR


TEX. R. APP. P. 25.2(a)(2). We issued a show cause order stating this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d) unless an amended trial court certification

showing that appellant has the right to appeal was made part of the appellate record. See TEX. R.

APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

Appellant did not respond. In light of the record presented, we conclude that the trial court’s

certification correctly asserts that the defendant has no right of appeal; therefore, Rule 25.2(d)

requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-